Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 10/17//2021.

Status of Claims
3.	Claims 1-6, 8-16 and 18-22 are pending in this application.
           Claims 1, 2, 9 and 10 are currently amended.
Claim 11 is newly added.

Examiner’s Statement of Reasons for Allowance
4.        Claims 1-11 are allowed.

5.        The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a unit configured to perform a predetermined setting process for setting predetermined network setting values for the image formation control apparatus on one network I/F out of the plurality of network I/Fs, without setting values being entered by a user's input-operation; and a display control unit configured to display a screen on which information on the plurality of network I/Fs are listed and displayed, wherein the screen includes information indicating that the network setting values for the image formation control apparatus has been set as information on a network I/F for which the network setting values are set by the predetermined setting process.” along with all the other limitations as required by independent claim 1.

Regarding Claim 9:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“perform a predetermined setting process for setting predetermined network setting values for the image formation control apparatus on one network I/F out of the plurality of network I/Fs, without setting values being entered by a user's input-operation; and 3ATTORNEY DOCKET No. CANO-4474US1display a screen on which information on the plurality of network I/Fs are listed and displayed, wherein the screen includes information indicating that the network setting values for the image formation control apparatus has been set as information on a network I/F for which the network setting values are set by the predetermined setting process.” along with all the other limitations as required by independent claim 9.

Regarding Claim 10:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“perform a predetermined setting process for setting predetermined network setting values for the image formation control apparatus on one network I/F out of the plurality of network I/Fs, without setting values being entered by a user's input-operation; and 3ATTORNEY DOCKET No. CANO-4474US1display a screen on which information on the plurality of network I/Fs are listed and displayed, wherein the screen includes information indicating that the network setting values for the image formation control apparatus has been set as information on a network I/F for which the network setting values are set by the predetermined setting process.” along with all the other limitations as required by independent claim 10.

6.       It follows that claims 2-8, and 11 are then inherently allowable for depending on an allowable base claim.

7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Asai (US 2015/0077791) discloses a computing device such as a terminal may acquire function information about a function provided by an external device. The device may select an input device having an input function and an output device having an output function to execute a main function comprising the input and output functions. In one example, an input function may be selected from one or more functions of the 

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677